Citation Nr: 1015209	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-06 871	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by: Sean A. Ravin, Esq

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
posttraumatic stress disorder (PTSD), and assigned a 30 
percent evaluation, effective August 31, 2004.  

In an April 2009 decision, the Board denied entitlement to an 
increased evaluation for the Veteran's service-connected 
PTSD.  He appealed the Board's April 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated November 2009, the Court granted a Joint 
Motion for Remand, vacated the April 2009 Board decision, and 
remanded the case for compliance with the terms of the joint 
motion.  The matter is now again before the Board for 
consideration.  


FINDINGS OF FACT

1.  Prior to June 8, 2007, the Veteran's PTSD has been 
manifested by feelings of isolation, nightmares, exaggerated 
startle response, depression, anxiety, flashbacks, 
nervousness, sleep impairment, hyperalertness, depression, 
irritability, and intrusive thoughts.  

2.  As of June 8, 2007, the Veteran's PTSD has been 
manifested by intrusive thoughts, nightmares, avoidance, 
isolative behavior, hypervigilance, exaggerated startle 
response, memory impairment, disturbances in motivation and 
mood, and difficulty in social and occupational functioning.  


CONCLUSIONS OF LAW
              
1.  Prior to June 8, 2007, the criteria for a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  As of June 8, 2007, the criteria for a 50 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted and 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, no further 
development is required with respect to the duty to notify.  
 
Additionally, VA must also make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA obtained 
the Veteran's service treatment records, VA outpatient 
treatment records dated October 2006, and private treatment 
records from January 2005 to June 2007.  The Veteran was also 
provided a VA examination in connection with his claim.  The 
VA examiner reviewed the Veteran's claims file, noted his 
medical history, and recorded pertinent examination findings.  
All obtainable evidence identified by the Veteran relative to 
the claim has been obtained and associated with the claims 
file.  The Veteran has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran asserts that his PTSD is worse than the current 
evaluation contemplates and contends that a higher evaluation 
is warranted.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire period since service 
connection has been in effect, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Throughout the rating period on appeal, the Veteran has 
consistently been assigned a 30 percent evaluation for his 
service-connected PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  Under the current schedular 
criteria, Diagnostic Code 9411, is evaluated under the 
general rating formula used to rate psychiatric disabilities.  
38 C.F.R. § 4.130 (2009).  A 30 percent disability evaluation 
is assigned under the general rating formula for mental 
disorders where the evidence shows occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130.  

A 50 percent disability evaluation is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

In order to be entitled to a 70 percent disability 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Global Assessment Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 31 to 40 is defined as some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2009).  

PTSD Rating Prior to June 8, 2007

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
Veteran's service-connected PTSD, prior to June 8, 2007.  
First, the evidence of record does not demonstrate any 
evidence of speech or thought disorders.  Indeed, while an 
October 2006 VA outpatient treatment noted that the Veteran's 
speech was slow with prolonged latency, his thought process 
was noted as being linear with no hallucinations, delusions, 
paranoia, or ideas of reference.  Moreover, he was noted as 
having good grammar and good vocabulary during the April 2007 
VA examination.    The April 2007 VA examiner also reported 
that he was not inhibited or vague, but rather spontaneous 
and logical, with no pressured speech, flight of ideas, or 
loose associations.  

Second, the competent evidence also fails to show panic 
attacks occurring more than once a week.  In a January 2005 
private treatment record, the private physician stated that 
the Veteran reported panic attacks following nightmares.  
Similarly, the April 2007 VA examiner noted occasional panic 
attacks, "but not too often," even though the Veteran 
denied having panic attacks to the VA examiner.  Otherwise, 
VA outpatient treatment records do not mention the Veteran 
having panic attacks.  Thus, based on the record, the Board 
finds that the record is void of panic attacks occurring more 
than once a week.  

Third, such medical reports do not indicate any difficulty 
understanding complex commands as VA outpatient treatment 
records and the April 2007 VA examination report note his 
intelligence as being average.  

Fourth, the evidence is also void of memory impairment.  The 
Board notes the Veteran's complaints of concentration and 
memory problems, but again, the objective evidence is to the 
contrary.  The Veteran's judgment and insight were reported 
as being fair in the January 2005 private treatment record, 
and both an October 2006 VA outpatient treatment note and the 
April 2007 VA examination report list his judgment as being 
good along with a fair insight.  

Fifth, the Board acknowledges disturbances in motivation and 
mood.  Indeed, during a January 2005 private psychiatric 
evaluation, the Veteran reported an intermittent depressed 
mood.  Upon mental status testing, the private physician 
indicated that the Veteran's mood was anxious with a 
restricted affect.  Similarly, during the April 2007 VA 
examination, the Veteran reported being depressed and 
withdrawn with a depressed affect.  However, the April 2007 
VA examiner described a pleasant, cooperative, and polite 
attitude.  The Board concludes that such findings fail to 
demonstrate that the disturbances in motivation and mood 
affect the Veteran's ability to function independently, 
appropriately, and effectively to such an extent as to 
warrant the next-higher 50 percent rating under Diagnostic 
Code 9411.  

Sixth, the Board notes that there is some evidence of 
difficulty in establishing and maintaining effective work and 
social relationships.  However, the overall record shows that 
these difficulties are not nearly as severe as suggested 
during the period in question.  At a January 2005 private 
psychiatric evaluation, the Veteran admitted to not 
socializing, but rather, spending quiet time alone at home.  
He explained his inability to tolerate people standing behind 
him and feeling "always on guard or on edge."  The Veteran 
indicated that he had been married for approximately 18 years 
and worked part-time for ABC System.  He also informed the 
private psychologist of a history of significant alcohol 
abuse.  During the April 2007 VA examination, the Veteran 
informed the examiner that he lives with his wife, visits his 
mother in a nursing home, and occasionally takes his father 
to his doctor's appointments.  He admitted to dining out 
occasionally, but preferred to stay home reading or watching 
television.  

Based on the foregoing, the Board concedes that the Veteran 
may have problems in establishing and maintaining work and 
social relationships because of his PTSD.  However, the 
preponderance of the evidence is against finding that his 
PTSD results in disturbances in the Veteran's motivation and 
mood to a degree consistent with a higher disability rating.  
In essence, while the Veteran may have some intermittent 
periods of occupational and social impairment, as described 
in the 30 percent rating, it does not rise to the level of 
reduced reliability and productivity or difficulty in 
establishing and maintaining effective relationships, as 
described in the 50 percent rating.  

Seventh, the Board also recognizes the Veteran's GAF scores 
throughout the pendency of his appeal.  A January 2005 
private psychological evaluation report reflects a GAF score 
of 37 and the April 2007 VA examiner assigned the Veteran a 
GAF score of 55.  The lower GAF score noted in the January 
2005 private medical report does not serve as a basis for a 
higher initial evaluation here because it is not consistent 
with the evidence of record.  For example, neither the 
January 2005 private medical report, VA outpatient treatment 
records, or the April 2007 VA examination report contain any 
objective findings to show that the Veteran suffers from 
impairment in communication, has major impairment in family 
relations, judgment, thinking, or mood, or has serious 
impairment in social, occupational, or school functioning.  
Indeed, the same January 2005 report that assigned the GAF of 
37 clearly indicated that the Veteran was cooperative and had 
linear thought processes with no hallucinations or delusions 
and with fair insight and judgment.  There was also no 
suicidal or homicidal ideation at that time, and the 
Veteran's dress was "normal," which the Board reasonably 
interprets to mean his hygiene and appearance were 
appropriate.  As to social and occupational impairment, that 
January 2005 report noted the Veteran's long-standing 18 year 
marriage, and noted that he was capable of part-time work.  
The January 2005 report did show anxious mood and restricted 
affect.  However, anxious mood and depressed affect were 
noted in the April 2007 VA examination in which a GAF score 
of 55 was assigned, so it appears that these symptoms were 
not the basis for the 37 GAF in January 2005.  

Again, the Board discounts the GAF score of 37 shown in 
January 2005.  As explained above, the basis for discounting 
such score is found within the clinical entries in that very 
same report and thus the Board does not believe this 
conclusion is the product of its own unsubstantiated opinion.  
Therefore, the lower GAF score of record is not to be found 
very probative.  In contrast, the GAF score of 55 is found to 
be more consistent with the demonstrated symptomatology of 
record.  Such GAF score is indicative of mild to moderate 
symptoms, but when considering the evidence as a whole, does 
not justify assignment of the next-higher 50 percent rating.  
An evaluation is based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2009).  

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for an 
evaluation in excess of 30 percent prior to June 8, 2007.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In conclusion, the currently assigned 30 percent evaluation 
for PTSD appropriately reflects the Veteran's symptoms prior 
to June 8, 2007, and there is no basis for a higher rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  

PTSD Rating as of June 8, 2007

After carefully reviewing the record, the Board finds that a 
preponderance of the evidence supports an increased rating of 
50 percent for the Veteran's service-connected PTSD as of 
June 8, 2007, as will be explained below.  

On June 8, 2007, the Veteran underwent a private 
psychological evaluation.  He reported experiencing intrusive 
thoughts, traumatic nightmares, avoidance of conversations 
about his military service, feelings of estrangement and 
detachment from others, social isolation, hypervigilance, 
periods of emotional numbing, exaggerated startle response, 
and problems with memory and concentration.  After mental 
status testing, the private psychologist diagnosed the 
Veteran with PTSD and assigned a GAF score of 38.  He 
concluded that the Veteran's symptoms have interfered 
significantly in his occupational, social, and personal life.  
Specifically, his intrusive thoughts and hyperarousal 
behavior contribute to sporadic levels of productivity at his 
job, negatively impacted his concentration and memory, and 
prevented him from initiating or sustaining work 
relationships.  Similarly, his hypervigilance and isolative 
behavior severely limited his ability to initiate or sustain 
social relationships.  

The competent evidence, as detailed in pertinent part above, 
is found to support a 50 percent evaluation for PTSD, as of 
June 8, 2007.  Indeed, such evidence demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to his symptoms of hypervigilance, 
isolative behavior, intrusive thoughts, and hyperarousal 
behavior.  

While the Board concludes that a 50 percent evaluation is 
warranted for the Veteran's PTSD as of June 8, 2007, there is 
no support for a rating in excess of that amount.  The 
medical evidence of record reveals symptoms including poor 
sleep, nightmares, concentration deficit, memory impairment, 
and disturbances in motivation and mood.  Such symptoms have 
been accounted for by the 50 percent rating assigned in this 
decision.  These symptoms do not demonstrate a disability 
picture more nearly approximating the next-higher 70 percent 
evaluation.  

In determining that assignment of a 70 percent rating is not 
justified, the Board notes that there is no evidence of 
obsessional rituals which interfere with routine activities.  
Moreover, there is no showing of deficiencies with respect to 
speech or communication.  In fact, the June 2007 private 
medical report was void of any findings of gross impairment 
in cognitive functioning, other than the Veteran's memory 
problems.  The evidence also fails to show near-continuous 
panic or depression affecting the ability to function 
independently.  There is also no showing of spatial 
disorientation.  Rather the Veteran was described as being 
fully oriented at the private psychological evaluation.  The 
private psychologist also indicated that the Veteran has no 
current suicidal or homicidal ideation.  Finally, there is no 
evidence indicative of the Veteran being unclean or was 
otherwise inattentive to his personal hygiene.  

The Board acknowledges the Veteran's report of being easily 
irritated, which has caused problems for him at work and 
interacting with the public.  Thus, his disability picture 
appears to involve some impaired impulse control.  However, 
there are no reports of him getting into physical 
altercations with people, so this symptom, standing alone, 
does not indicate a disability picture more nearly 
approximating a 70 percent rating.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the Veteran's 
GAF score of 38.  However, as already discussed, the evidence 
of record does not show illogical, obscure, or irrelevant 
speech or major impairment in work, school, family relations, 
judgment, thinking, or mood.  As stated, it has been 
determined that the Veteran's degree of social and 
occupational impairment is most accurately reflected by a 50 
percent evaluation under the general rating formula for 
mental disorders.  This determination is not changed by the 
mere fact that his GAF score of 38 is indicative of "major" 
impairment.  Thus, the GAF score here does not enable 
assignment of a higher rating.  

A 100 percent rating is not warranted because while the 
evidence shows the Veteran's PTSD causes a severe functional 
impairment, there is no evidence showing he has a total 
occupational and social impairment.  With respect to the 
specifically enumerated symptomatology contemplated for the 
100 percent evaluation under Diagnostic Code 9411, the 
evidence does not show he has a gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
the inability to perform the activities of daily living, or 
that he is disoriented to time or place.  In this regard, the 
Board notes that the June 2007 private psychological 
evaluation report shows he is oriented to person, place, and 
time, with no evidence of any underlying thought disorder.  
Although the GAF score of 38 indicates serious deficits in 
functioning, the Board finds that the clinical findings 
associated with the reported GAF score shows the Veteran's 
PTSD symptoms do not more nearly approximate a total 
occupational and social impairment.  

In summary, the evidence supports a finding that the 
Veteran's service-connected PTSD warrants a 50 percent 
rating, but no higher, from June 8, 2007.  All reasonable 
doubt has been resolved in the Veteran's favor.  See Gilbert, 
supra, 1 Vet. App. at 55.  

III.  Extraschedular Consideration

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to his service-connected PTSD.  In the 
absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.  


ORDER

Prior to June 8, 2007, entitlement to an evaluation in excess 
of 30 percent for PTSD is denied.  

From June 8, 2007, entitlement to a 50 percent evaluation for 
PTSD is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


